Citation Nr: 1829154	
Decision Date: 05/23/18    Archive Date: 06/05/18

DOCKET NO.  11-33 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than April 25, 2011 for the award of spousal dependency benefits.

2.  Entitlement to a disability rating in excess of 40 percent for lumbar degenerative disc disease, with bilateral lower extremity radiculopathy prior to May 2, 2012, and in excess of 40 percent for lumbar degenerative disc disease, and 20 percent respectively for left and right lower extremity radiculopathy thereafter. 

3.  Entitlement to a disability rating in excess of 30 percent for bilateral foot deformities, with callus formations and history of hammer toes. 

  
REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J.N. Moats, Counsel

INTRODUCTION

The Veteran served on active duty from August 1980 to August 1994. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Honolulu, Hawaii and Columbia, South Carolina.  Jurisdiction is now with the RO in Chicago, Illinois.  In an August 2009 rating decision, the Columbia RO assigned a temporary total rating from June 11, 2009, and continued the prior 30 percent rating from October 1, 2009 for the Veteran's bilateral foot disorder.  The decision also continued a 40 percent rating for the Veteran's low back disorder.  

Further, in a March 2012 determination, the Honolulu RO added the Veteran's spouse to her award, effective April 25, 2011.  The Board initially characterized the issue of seeking an earlier effective date prior to May 1, 2011 because the commencement of payment for additional compensation for a dependent begins the first day of the month following the effective date.  However, as the effective date assigned was actually April 25, 2011, the Board has characterized the issue as set forth on the front page of this decision.

The Board remanded this case in September 2016 to afford the Veteran a Board hearing.  A Board hearing at the local RO was held before the undersigned Veterans Law Judge in August 2017.  A transcript of the hearing has been associated with the record.  The record was held open for 60 days until October 17, 2017 so that the Veteran could submit additional evidence.  

Additional evidence has been associated with the record since the issue of entitlement to an effective date earlier than April 25, 2011 for the award of spousal dependency benefits was last adjudicated in a June 2012 statement of the case.  However, as this evidence does not show that the Veteran submitted dependency information prior to April 25, 2011, it is not pertinent to the claim and thus, waiver of RO consideration of this evidence is not necessary.  38 C.F.R. § 20.1304(c).   
 
The issues of entitlement to increased ratings for lumbar degenerative disc disease, with bilateral lower extremity radiculopathy and bilateral foot deformities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The VA did not receive a claim for additional dependency allowance for the Veteran's current spouse prior to April 25, 2011.


CONCLUSION OF LAW

The criteria for an effective date prior to April 25, 2011, for the award of additional dependency allowance for the Veteran's spouse have not been met.  38 U.S.C. §§ 1115 , 5110 (2012); 38 C.F.R. §§ 3.4 , 3.31, 3.401 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. § 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

With respect to the decision decided herein, the Veteran has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

II.  Analysis

The Veteran is seeking an effective date prior to April 25, 2011 for additional disability compensation benefits for her spouse.  Essentially, the Veteran contends that the effective date should be the date of her current marriage, July 29, 2006.  She asserts that she submitted paperwork informing the RO of her marriage within one year in November 2006.  She indicated that she went to the VA Medical Center in Columbia, South Carolina and informed the intake person of her marriage.  She went next door to the RO to obtain the paperwork and then went back to "Columbia" and submitted the documentation.  At the Board hearing, she again reported that she went to the hospital and RO.  She also testified that she got a new ID card from Disabled American Veterans (DAV).  

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

As to compensation for dependents, additional compensation is payable to veterans with a combined disability evaluation of 30 percent or more for their dependents.  38 U.S.C. § 1115.  The enabling regulation provides with respect to the effective date for additional compensation or pension for dependents that the effective date will be the latest of the following dates: (1) date of claim; (2) date dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within one year of notification of such rating action; (4) date of commencement of veteran's award.  38 C.F.R. § 3.401(b).  Importantly, under this regulation, date of claim means date of veteran's marriage if evidence of the event is received within one year.  Id.  The commencement of payment for additional compensation for a dependent begins the first day of the month following the effective date.  38 C.F.R. § 3.31.

Regardless of VA regulations concerning effective dates of awards, and except as provided in 38 C.F.R. § 3.31(c) (exclusions not factually applicable here), payment of monetary benefits based on original, reopened, or increased awards of compensation, pension, or dependency and indemnity compensation may not be made for any period earlier than the first day of the calendar month following the month in which the award became effective.  38 U.S.C. § 5111; 38 C.F.R. § 3.31.
38 C.F.R. § 3.400(j) provides that unless otherwise provided, the effective date of an election of VA compensation benefits is the date of receipt of election, subject to prior payments.  38 C.F.R. § 3.400(j).

According to the evidence of record, the Veteran has been in receipt of a 60 percent rating or higher since January 2, 2001.  Thus, as the threshold combined disability evaluation of 30 percent or more under 38 U.S.C. § 1115 has been met since the date of her marriage, the Board may proceed with an analysis as to the Veteran's claim for an earlier effective date.

After a review of the evidence, the Board finds that an effective date prior to April 25, 2011, for additional dependency allowance for the Veteran's spouse is not warranted.  Again, the Veteran and her current spouse were married on July 29, 2006.  However, the Veteran submitted her claim for dependency allowance for her spouse on April 25, 2011.  Although the Veteran has reported submitting information concerning her marriage in November 2006, the record is devoid of any such submission.  The first submission notifying the VA that the Veteran had remarried was dated April 25, 2011.  

In this regard, the United States Court of Appeals for Veterans Claims (Court) has ruled that there is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307   (1992), (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  The Court has also specifically held that a statement by a claimant, standing alone, is not sufficient to rebut the presumption of regularity in VA operations.  Id.   While Ashley dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied this presumption of regularity to procedures at the RO.  Under Mindenhall, there is a presumption of regularity of the administrative process when there is a lack of clear evidence to the contrary.  In the instant case, again, the record does not reflect that the Veteran filed any evidence concerning her current marriage prior to April 25, 2011.  The Veteran herself has indicated that the evidence was submitted to the VAMC as opposed to the RO.  Moreover, the new ID card she testified to receiving was issued by DAV, which is not part of the RO.  In sum, with the exception of the Veteran's own statements, there is no evidence to rebut the presumption of regularity.  Thus, the Board presumes that no such dependency information was filed with the RO or it would be associated with her record.  

In conclusion, April 25, 2011 is the proper effective date for the award of a dependency allowance for the Veteran's spouse and it was appropriate for the commencement of payment to begin on May 1, 2011, the day of the month following the effective date.  See 38 C.F.R. §§ 3.31, 3.401(b).  Accordingly, the Board finds that the preponderance of the evidence weighs against an effective date for dependency allowance for the Veteran's spouse prior to April 25, 2011.


ORDER

An effective date prior to April 25, 2011, for the award of additional dependency allowance for the Veteran's spouse is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that she is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

With respect to the claim for an increased rating for lumbar degenerative disc disease, the Veteran was afforded a VA examination in August 2016.  Although the examination may not meet the criteria outlined in the Court's recent decisions in Correia v. McDonald, 28 Vet. App. 158 (2016) and Sharp v. Shulkin, 29 Vet. App. 26 (2017), throughout the course of the appeal, the Veteran has been in receipt of a 40 percent rating, the maximum rating possible under limitation of motion for the lumbar spine under the rating criteria.  See Johnson v. Brown, 9 Vet. App. 7 (1997); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In turn, such findings would not afford the Veteran a higher rating.  In this case, a higher rating is warranted if there is ankylosis, which was not found on the most recent VA examination.  Alternatively, a higher 60 percent rating is warranted if there is intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).  Even though there is x-ray evidence of degenerative disc disease, the August 2016 examiner did not address whether the Veteran had episodes of bed rest of at least 6 weeks over the past 12 months.  Likewise, the Veteran was not afforded a separate nerve examination at that time to address the severity of the Veteran's associated bilateral lower extremity radiculopathy.  The examiner simply stated that the right and left lower extremities were not affected.  Accordingly, the Board finds that new VA orthopedic and nerve examinations are necessary to determine the current severity of the Veteran's low back disorder with associated radiculopathy.  

Further, with respect to the issue of an increased rating for bilateral foot deformities, with callus formations and history of hammer toes, the Veteran was most recently afforded a VA examination to address the severity of her bilateral foot disorder in May 2012.  However, at the August 2017 Board hearing, the Veteran testified that the severity of her bilateral foot disorder had increased since the last examination.  Moreover, at the Board hearing, the Veteran indicated that she recently had surgery on her left foot.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  

Importantly, in Correia, cited above, the Court held that the final sentence of 38 C.F.R. § 4.59  requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Id.; see also 38 C.F.R. § 4.59.  Unfortunately, the May 2012 examination for the feet does not comply with the requirements outlined by the Court in Correia.  In this regard, there is no indication that there was any joint testing conducted for pain on both active and passive motion, in weight-bearing and nonweight-bearing for either of the Veteran's feet.  Thus, based on the above, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's bilateral foot disorder.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Veteran also testified that she received private treatment for her disorders on appeal.  After the hearing, she submitted private treatment records dated from approximately February 2015 to June 2016.  However, there may be more recent private records.  Thus, in light of the need to remand, the AOJ should take appropriate steps, including contacting the Veteran and obtaining appropriate authorization, to obtain any outstanding private treatment records.  

Lastly, it appears that the Veteran receives continuing treatment at VA.  The Veteran's electronic record contains VA treatment records dated from October 2017.   However, more recent VA treatment records may also exist.  As VA medical records are constructively of record and must be obtained, the AOJ should obtain VA treatment records from October 2017 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain additional VA treatment records dated from October 2017 to the present.   

2.  Contact the Veteran and request authorization to obtain any outstanding private medical records.

3.  After obtaining all outstanding medical records, schedule the Veteran for an appropriate VA orthopedic examination to determine the current nature and severity of her lumbar degenerative disc disease.  The examiner must clearly delineate all current low back symptoms, to specifically include whether there have been any incapacitating episodes.    

4.  After obtaining all outstanding medical records, schedule the Veteran for an appropriate VA nerves examination to determine the current nature and severity of her radiculopathy of the lower extremities.  The examiner must clearly delineate all current radiculopathy symptoms.
    
5.  After obtaining all outstanding medical records, schedule the Veteran for an appropriate VA foot examination to determine the current nature and severity of her bilateral foot deformities, with callus formations and history of hammer toes.  The examiner must clearly delineate all current bilateral foot symptoms.  

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the AOJ should readjudicate the remaining claims on appeal based on the entirety of the evidence, to include all evidence received since the issuance of the May 9, 2012 supplemental statement of the case.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


